Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 26, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00610-CV

         DOWNTOWN PERFORMANCE MEDICAL CENTER, Appellant

                                          V.

            CANALES MORGAN, LLP, THE MORGAN LAW OFFICE
              and GORDON MORGAN INDIVIDUALLY, Appellees


                      On Appeal from the 125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-44738


                     MEMORANDUM                       OPINION


      This is an appeal from a judgment signed April 19, 2011. On June 18, 2012,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.


                                    PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.